Citation Nr: 0510906	
Decision Date: 04/15/05    Archive Date: 04/27/05

DOCKET NO.  98-18 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a compensable rating from October 24, 1978, on 
appeal from the initial award of service connection for 
chronic pulmonary tuberculosis (PTB), currently rated as 
inactive PTB, to include a total disability rating based on 
individual unemployability on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel




INTRODUCTION

The appellant had active service from November 1963 to April 
1964.

This appeal is from a July 1997 rating decision of the 
Department of Veterans Affairs (VA) San Juan, Puerto Rico, 
Regional Office (RO), acting as agency of original 
jurisdiction (AOJ) in this case.  The AOJ found clear and 
unmistakable error in a November 1965 decision to disallow a 
claim for service connection for PTB.  The RO reversed the 
November 1965 decision and awarded disability compensation 
from November 1, 1965.

The AOJ staged the initial rating to reflect changes in the 
veteran's disability over time.  The initial rating was 100 
percent, staged downwards incrementally to a noncompensable 
(0 percent) rating effective October 24, 1978.  In his notice 
of disagreement and in his substantive appeal, the appellant 
stated clearly that his appeal is from the 0 percent rating 
effective from October 24, 1978.

The Board of Veterans' Appeals (Board) denied the instant 
appeal in February 2000.  In May 2001 the United States Court 
of Appeals for Veterans Claims (Court) granted the 
Secretary's unopposed motion to vacate and remand the Board's 
decision and to stay further proceedings in the Court 
(Unopposed Motion) due to the recent enactment of the 
Veterans Claims Assistance Act of 2000, (VCAA).  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002).  The 
Board issued another decision in June 2002.

In February 2003, the Court granted the Secretary's and the 
veteran's joint motion to vacate and remand (joint motion) 
the Board's June 2002 decision for VA's failure to notify the 
veteran of his and VA's relative burdens to produce 
information and evidence to substantiate his claim, see 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2004) as modified by Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), and for the Board's 
failure to provide sufficient reasons and bases for its 
conclusion that VA provided the veteran adequate VCAA notice.

The Board remanded the case to the AOJ in December 2003 to 
provide the veteran and his representative notice as required 
by the VCAA and to afford the veteran an opportunity to 
produce additional evidence or notice to VA of evidence for 
VA to obtain.  The case is again before the Board.

The veteran and his representatives have asserted that the 
veteran was individually unemployable, presumably as of 
October 24, 1978, because of PTB.  VA has not developed this 
new theory of entitlement to compensation.  VA General 
Counsel has held that TDIU is a matter within the Board's 
jurisdiction when it is explicitly raised in a claim for an 
increased rating.  VAOPGCPREC 6-96.  At that time, prior to 
the ruling in Fenderson v. West, 12 Vet. App. 119 (1999), 
discussed infra, VA did not distinguish between claims for 
increased ratings and appeals from initial ratings of 
service-connected disabilities.  To take a broad 
interpretation of the rule in VAOPGCPREC 6-96, the Board will 
take jurisdiction to the extent of remanding the matter for 
necessary development.

The issue of entitlement to TDIU from October 24, 1978, to 
the present, on appeal from the initial rating of service-
connected pulmonary tuberculosis is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  VA has given the veteran all notice and assistance 
practicable to substantiate his claim.

2.  Moderately advanced pulmonary tuberculosis last 
documented as active in November 1965 has been completely 
arrested since October 24, 1967.

3.  There is no evidence that following moderately advanced 
pulmonary lesions there has been continued disability, 
emphysema, dyspnea on exertion, impairment of health, etc. 
associated with pulmonary tuberculosis.

4.  There is no evidence that the veteran is or since October 
24, 1967, has been unemployable due to past pulmonary 
tuberculosis.


CONCLUSION OF LAW

1.  VA has discharged its duties under the VCAA.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 
(2004).

2.  The veteran's inactive pulmonary tuberculosis has not met 
the schedular criteria for a compensable rating at any time 
from October 24, 1978, to the present.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.97 Diagnostic Codes 6701 to 6724 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) made 
significant changes in VA's duty to notify and assist 
claimants for benefits administered by the Secretary.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)) 
(2004).  This appeal arises from an original award of service 
connection that predated enactment of the VCAA, consequently, 
the notices the VCAA requires could not have predated the 
initial adjudication.  As a further consequence of the date 
of the initial rating, VA is required to comply with VCAA 
notice requirements.  Cf. VAOPGCPREC 8-2003 (VCAA does not 
mandate notice in response to appeals from initial disability 
ratings if VA provided such notice in response to underlying 
claim for service connection).

VA must provide forms necessary to prosecute a claim for VA 
benefits.  38 U.S.C.A. § 5102 (West 2002); 38 C.F.R. 
§ 3.150(a) (2004).  The instant matter required no specific 
forms other than forms previously filed.

VA must notify the veteran of evidence and information 
necessary to substantiate his/her claim and inform him/her 
which information and evidence, if any, he/she must provide 
VA and which information and evidence, if any, VA will 
attempt to obtain on his/her behalf.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2003).  VA discharged the VCAA 
notice requirement in two letters, February and July 2004, 
the latter corrected an error in the former.  The February 
2004 letter described the veteran's rights and his and VA's 
relative burdens in developing evidence necessary to 
substantiate the claim; it mistakenly informed him 
incorrectly of the information and evidence necessary to 
substantiate a claim for service connection for PTB.  The 
July 2004 letter cured the February letter's deficiency, 
notifying the veteran that he must notify VA of sources of or 
himself produce evidence of more severe disability to obtain 
a rating higher than that from which he appealed.  The letter 
identified the information and evidence necessary in terms of 
a claim for an increased rating.  Though imprecise, the flaw 
does not vitiate the sufficiency of the notice, because the 
notice pertained to a period beginning in October 1978 by 
virtue of the scope of the claim, and it correctly identified 
the substantive requirement of evidence necessary in this 
claim; proof of more than noncompensable disability.

Both letters notified the veteran that he was ultimately 
responsible to submit evidence other than federal records to 
substantiate his claim.  The letters did not explicitly 
identify evidence currently in the veteran's possession, but 
notice that he is ultimately responsible for submission of 
evidence logically includes evidence in the veteran's current 
possession, see 38 C.F.R. § 3.159(b) (2004), but see 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) (VCAA notice 
must include instruction to claimant to submit evidence in 
current possession).  Additionally, the veteran's statement 
of July 2004 that VA had all available evidence in its 
possession indicates that he was not prejudiced by receipt of 
the notice after the initial adjudication of the claim.  VA 
has substantially if not flawlessly discharged its notice 
obligations under the VCAA.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b), (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2004).  VA requested evidence from the 
veteran in 1996. VA has sought and obtained evidence from the 
sources the veteran has identified over the years.  The AOJ 
obtained current VA treatment records in response to the 
veteran's July 2004 statement, which discharged its duty to 
obtain additional evidence the veteran notified VA about.

There has been no failure to obtain a response from 
identified sources.  Only one source, Dr. Gandara in January 
1997, reported that the veteran's records had burned.  The 
veteran had authorized the release of records of treatment 
for biliary colic.  Although VA did not advise the veteran of 
the failure to obtain those records, the claim does not 
involve biliary disease, and the records as the veteran 
characterized them are not pertinent to his claim.  VA's duty 
to notify the veteran of a failure to obtain evidence applies 
to relevant evidence, 38 C.F.R. § 3.159(e) (2004).  VA was 
not in breach of that duty in this case.

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  A medical examination was not indicated in this 
case.  The veteran has not submitted evidence linking 
compensable disability or unemployability with PTB.  His 
December 1992 claim for pension benefits reported other 
disabling conditions; no pulmonary or respiratory disease was 
among them.  His October 1995 statement that he could not 
work because of his "condition" did not identify the 
condition, and he submitted it with a document pertaining to 
his participation in a medical study of Sickle Cell Anemia 
and other blood disorders.  Given the hiatus in the medical 
records from 1968 to 1991 and the utter dearth of current 
evidence of residua or sequelae of PTB, neither examination 
nor medical opinion is indicated as necessary in this case.

This case needs no further action to comply with VCAA.  The 
file reflects the AOJ's application and fulfillment of the 
requirements of the VCAA.  There is no possible benefit to 
delaying consideration of this case.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, the Board can decide this appeal without 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC 16-92.

II.  Higher Rating of PTB from October 24, 1978

An appeal from the initial rating of a disability as part of 
the rating action that granted entitlement to VA disability 
compensation is distinguished from a claim for an increased 
rating based on an increase in disability.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  An appeal from the initial 
rating of a disability generally requires review of the 
rating from the effective date of the award of compensation 
to the present.  Id.

The instant case is distinguishable from the Fenderson 
situation in that the rating is not for review from the 
effective date of the award.  The appellant has specifically 
limited his appeal to the period of noncompensable rating.  
Moreover, the appeal is in the nature of a disagreement with 
a reduction in rating.  In this regard, it is distinguishable 
from a reduction of payments currently being made, to which 
specific rules of procedure apply, see 38 C.F.R. § 3.105(e) 
(2004), because the July 1997 rating authorized a single 
payment of past due benefits calculated according to a rating 
formula; the ultimate noncompensable stage from which the 
veteran appeals did not result in the "reduction or 
discontinuance of compensation payments currently being 
made," so the regulation governing such reductions does not 
apply.

The ultimate, noncompensable stage that the July 1997 rating 
decision authorized followed a formula for such stagings 
prescribed in the VA schedule for rating disabilities.  
38 C.F.R. § 4.97, Diagnostic Codes 6701 to 6724 (2004).  
Ratings staged under section 4.97 are not governed by the 
regulation governing reductions of total ratings generally.  
See 38 C.F.R. § 3.343(b) (2004).

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.

The appellant is rated according to the schedule for 
pulmonary tuberculosis entitled to rating on August 19, 1968.  
See 38 C.F.R. § 4.97, Diagnostic Codes 6701 to 6724 (2004).  
The rating schedule provides for a 100 percent rating for 
active PTB.  Diagnostic Code 6701 to 6723.  Once the disease 
is inactive, it is rated 100 percent for the first two years 
of inactivity; 50 percent thereafter for four years, or in 
any event to six years after inactivity; 30 percent 
thereafter for five years, or to eleven years after 
inactivity; 30 percent, minimum, following far advanced 
lesions diagnosed at any time while the disease process was 
active; 20 percent following moderately advanced lesions, 
provided here is continued disability, emphysema, dyspnea on 
exertion, impairment of health, etc.; otherwise, 0 percent.  
Diagnostic Code 6724 (2004).

In July 1997, the RO found that VA rating decisions of 
November 1965 and December 1965 that denied service 
connection for PTB were clearly and unmistakably erroneous.  
The RO found that it had either overlooked unmistakable 
evidence of diagnosis of active PTB within a three-year 
presumptive period after service, or had clearly overlooked 
the legal presumption of service connection applicable to the 
facts.

The RO reduced the appellant's ratings from 100 percent to 0 
percent according to the above rating schedule.  The record 
shows the appellant falls into the "otherwise 0 percent" 
category.  He has not had far advanced lesions of PTB.  He 
has not had continuing disability following moderately 
advanced lesions from the active disease or other impairment 
of health shown attributable to PTB.

Review of the record shows that a February 1964 x-ray study 
during hospitalization in service raised a question of active 
PTB.  The symptoms appeared to resolve and subsequent 
findings in service were negative.  Separation examination in 
April 1964 was negative.  After service, the appellant was 
hospitalized in December 1964 with an acute febrile illness 
beginning the month before.  The diagnosis was bilateral PTB, 
moderately advanced, class I.  The diagnosis was confirmed by 
culture of acid-fast bacilli from sputum with repeat culture 
in July 1965 still positive.  

The record contains no mention of PTB after the 1968 post-
treatment follow-up by public health officials reported in a 
March 1996 statement from medical director of the Ponce 
Public Health Unit.  The appellant applied for VA pension 
benefits in December 1992, listing multiple conditions as 
permanently and totally disabling; no pulmonary or 
respiratory disease was among them.

In January 1995, a VA physician reviewed the appellant's 
records, essentially confirming the above facts.  The VA 
physician opined the appellant had PTB when he was 
hospitalized in service in February 1964.

An April 1996 statement from the Medical Director, Ponce 
Public Health Unit, reported the appellant was treated from 
October 1964 to October 24, 1967, including two 
hospitalizations for PTB between December 1964 and October 
1966.  The director reported the veteran had adequate follow-
up in 1967 and 1968, with no evidence of the presence of PTB.  
VA chest x-ray of December 1992 showed bilateral pleural 
apical thickening and no recent parenchymal consolidation.

A May 1996 tuberculin clinic laboratory report noted findings 
of "19mm" without notation of the test to which the finding 
pertained or its medical significance.  Laboratory cultures 
in June 1996 were negative for acid-fast bacilli.  A December 
1996 chest x-ray was negative for acute infiltrates and was 
interpreted as normal.  VA outpatient records from January 
1990 to October 2004 are unrelated to PTB.

In the September 1997 rating decision, the RO rated the 
appellant's PTB according to the criteria in effect at the 
time of the reversed rating decision.  The effective date for 
purposes of payment of compensation was the October 1965 date 
of the claim.  That resulted in an award of compensation 
according to a periodically reduced rating, starting at 100 
percent for the period of active disease and for an initial 
period of inactive disease (October 8, 1965, to October 24, 
1969); to 50 percent from October 24, 1969, to October 24, 
1973; and to 30 percent from October 24, 1973, to October 24, 
1978.  Effective October 24, 1978, the rating reduced to 0 
percent (noncompensable).

The evidence clearly shows that the veteran never had "far 
advanced" lesions, as averred in his March 2005 brief.  No 
evidence of record contradicts that conclusion.  There is a 
hiatus in the medical records from 1968 to 1990.  A finding 
of continued disability following moderately advanced lesions 
cannot be inferred from a 22-year silence in the record.  The 
evidence since 1990 does not show continued disability 
related to moderately advanced lesions.  The evidence since 
1990, adversely to the veteran's claim, is as silent about 
PTB as is the preceding 22-year hiatus in the evidence.

In sum, in the absence of any evidence of active tuberculosis 
or residuals of tuberculosis since 1968, VA correctly reduced 
the veteran's rating to 0 percent effective October 24, 1978, 
consistent with the schedule prescribed.  38 C.F.R. § 4.97, 
Diagnostic Code 6724 (2004).


ORDER

A rating higher than 0 percent from October 24, 1978, for 
inactive pulmonary tuberculosis is denied.


REMAND

The veteran alleges he has been individually unemployable due 
to service-connected pulmonary tuberculosis since October 24, 
1978.  This allegation requires complete development 
beginning with notice of the information and evidence 
necessary to substantiate and unique to a claim of 
entitlement to TDIU on an extraschedular basis, as 
distinguished from evidence necessary to substantiate claims 
for ratings based on the rating schedule.  All development of 
evidence from employers as well and from physicians and 
laypersons is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and perform 
all notification and development required 
by the Veterans Claims Assistance Act of 
2000 for a claim for extraschedular TDIU.  
See 38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159 (2004).  
Generic instruction about how to 
substantiate a claim for increased rating 
does not satisfy the VCAA notice 
requirements in a claim for TDIU.

?	Notify the veteran that to 
substantiate a claim of entitlement 
to TDIU due to pulmonary 
tuberculosis, the evidence must show 
that he could not secure and follow 
substantially gainful employment due 
to pulmonary tuberculosis or 
residuals of pulmonary tuberculosis 
as of October 24, 1978, or during 
any part of the time from then to 
the present.

?	 Notify the veteran that he must 
provide information and evidence 
about his education, employment 
history, and authorize VA to obtain 
evidence from past employers who can 
corroborate his inability to secure 
and follow substantially gainful 
employment because of PTB, including 
providing statements of the reasons 
for any termination of employment or 
refusal to hire him.

?	Notify the veteran that he must 
authorize VA to obtain records from 
any physician who gave him medical 
orders to cease employment or 
decline any job because of PTB, or 
who treated him for PTB from October 
1978 to the present.

?	Notify the veteran that he must 
submit any evidence currently in his 
possession that PTB made him unable 
to secure and follow substantially 
gainful employment, and that he may 
submit lay statements from persons 
who are familiar with his inability 
to secure and follow substantially 
gainful employment.

2.  Obtain any evidence of which the 
veteran informs the AOJ, including 
federal records pertinent to his capacity 
to secure and follow substantially 
gainful employment, and any private 
records he authorizes VA to obtain.

3.  If and only if the development of 
documentary or testamentary evidence 
reveals active PTB on or after October 
24, 1978, or residual disability, 
schedule the veteran for pulmonary 
examination to ascertain a current 
pulmonology diagnosis and to obtain the 
examiner's opinion on the following, 
which will require the examiner's review 
of the claims file:

?	Has active tuberculosis or any 
residual or sequel of PTB since 
October 1978 been of such severity 
as to medically contraindicate 
employment and if so, to what 
extent?

?	If medically feasible, the examiner 
is to report the requested opinion 
in terms of the percentage 
probability (less than, equal to, or 
greater than 50 percent likely) that 
the veteran was unemployable due to 
PTB or its residua or sequelae from 
October 1978 to the present.  If the 
opinion cannot feasibly be expressed 
in terms of probabilities, the 
examiner must say so.

4.  Adjudicate the claim of entitlement 
to TDIU from October 24, 1978, due to 
pulmonary tuberculosis.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


